EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nelson Runkle (#65,399) on 20 January 2022.
The application has been amended as follows:

IN THE CLAIMS
1. (Currently Amended) A display apparatus comprising:
a display device comprising a plurality of display modules arranged to form a screen; and
an image processing device configured to output a signal to the display device to control display of an image on the screen,
wherein one of the plurality of display modules comprises:
a substrate,
a plurality of light emitting diodes (LEDs) arranged on the substrate,
a driver configured to output a driving signal to control the plurality of LEDs to emit light,
a storage configured to store an image-quality set value, and
a processor configured to obtain a first image-quality set value based on a position of the one of the plurality of display modules in the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The previously cited prior art does not teach or render obvious, in the context of the claims, adjusting a driving signal based on a first image quality set value based on a position of a display module and a second image quality set value based on a usage time of a different display module.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692